DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are in condition for an allowance.

Allowable Subject Matter
2.	Claims 1-20 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 limit to a method, device, and computer storage medium comprising an anchor instantiation command to anchor the client device to an authorized service location that corresponds to a location at which a network service is authorized, such that the anchor instantiation command initiates an anchor instantiation time period, and the client device is located at the authorized service location and determining a first plurality of anchor attributes associated with the client device located at the authorized service location during the anchor instantiation time period.
The previous rejection under the Drako, et al. and Seidl, et al. combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads subject matter of creating an anchor location token that represents the authorized service location based on the first anchor attributes represented within the anchor location token as a corresponding anchor attribute vector that were determined during the anchor instantiation time period, wherein each anchor attribute vector has a corresponding penalty value represents a probability that a change in a corresponding anchor attribute indicates that the client device has moved away from the authorized 
Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435